Exhibit 10.7

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Agreement is made and entered into as of May 28, 2014, by and between
RestorGenex Corporation (hereinafter referred to as “Company”) and John Moynahan
(hereinafter referred to as “Contractor”).

 

Company is in the pharmaceutical business, and in the conduct of said business
desires to engage Contractor on an as-needed basis to perform certain finance
and accounting services for Company.

 

Contractor desires and agrees to perform such services for Company under the
terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, Company and Contractor agree as follows:

 

1.                                      Independent Contractor Status.  The
parties agree and intend that this Agreement calls for Contractor to provide
accounting services on a project basis for Company as an independent
contractor.  Contractor is not an employee of Company and will not be considered
an employee of Company for any purpose.  It is mutually understood and agreed
that no work, act, commission or omission of any act by Contractor pursuant to
the terms and conditions of this Agreement shall be construed to make or render
the Contractor an employee of Company.  Furthermore, Contractor shall be
entirely liable for his or her own debts and obligations and shall not, under
any circumstances, hold himself out to be an employee of Company.

 

2.                                      Independent Contractor to Control
Performance.  Company shall have no right or authority to direct or control
Contractor with respect to the performance of Contractor’s duties under this
Agreement, or with respect to any other matter, except as otherwise provided by
this Agreement.  It is understood and agreed that Company is interested only in
the results to be achieved by Contractor under this Agreement; the manner and
method of performing all duties and services as Contractor under this Agreement
and achieving the desired results shall be under the exclusive control of
Contractor.  It is further understood that Contractor is free to contract with
other companies to sell their products and/or services and/or provide consulting
services.

 

3.                                      Duties of Contractor.  Upon receiving a
written request, Contractor agrees to perform any and all accounting services
requested or required of Contractor by Company and agrees to perform such
services in a manner consistent with generally accepted methods, procedures and
ethical standards applicable to his or her profession.  Company is free to
assign or not to assign work to Contractor at its sole discretion, and nothing
herein shall be deemed to require Company to utilize Contractor on any specific
project or assignment.

 

4.                                           Term of Agreement.  This Agreement
shall commence and become effective on May 28, 2014, and shall continue until
terminated by either party who may terminate this Agreement with or without
cause upon three (3) days’ written notice to the other party.  The parties
expect that the initial term of this agreement will last approximately two
(2) months.  Contractor understands and agrees that he will be available to work
on the Project for the anticipated period of time.

 

5.                                           Compensation.

 

a.                                            Contractor shall be compensated by
Company for services to be rendered under this Agreement at a rate of $175 per
hour. Contractor shall be reimbursed for any expenses previously approved in
writing by Company.  The Company agrees to make payments for services or
reimbursement of expenses in a timely manner following receipt of statements of
hours worked and expense reports.

 

--------------------------------------------------------------------------------


 

b.                                      Contractor acknowledges that as an
independent Contractor, he or she is not entitled to and will not receive any
overtime compensation or benefits which Company may otherwise provide to its
employees, including but not limited to medical insurance, life insurance,
profit sharing or other retirement benefits, workers’ compensation and
employment insurance.

 

c.                                       Contractor acknowledges that as an
independent contractor, Contractor will be solely liable for any taxes or other
payments which may be required by federal, state or local law to be deducted
from any payments made to Contractor by Company under this Agreement.

 

d.                                      Contractor shall provide Company with
written statements detailing the hours and work performed.

 

6.                                      Place of Performance of Services.  The
services to be performed under this Agreement shall be performed at Contractor’s
place of business.

 

7.                                      Materials and Equipment.  All materials
and equipment required by Contractor to perform the services under this
Agreement shall be furnished by Contractor at his or her expense, unless
otherwise provided by Company.

 

8.                                      Trade Secrets and Confidential
Information.  Contractor acknowledges and agrees that all books and records and
other financial and business information (including, without limitation, all
creations, data, information, intellectual property, personal or private
information, know-how, show-how, processes, mock-ups, methods, practices,
designs, specifications, yields, efficiencies, capacities, computer software,
documentation, business and marketing plans, customer, price, and vendor lists
as well as documentation of planned or existing projects) pertaining to
Company’s business, whether prepared by Contractor or otherwise coming into
Contractor’s possession, constitute confidential and/or trade secret information
of Company and shall be the exclusive property of Company and shall be
maintained in confidence (“Confidential Information”).  All Confidential
Information shall be immediately returned to Company by Contractor upon
termination of this Agreement.  If Contractor purchases any record book, ledger
or similar item to be used for record keeping, Contractor shall notify Company
and Company shall reimburse Contractor the reasonable cost thereof upon receipt
of appropriate documentation.  Contractor shall not disclose or make any use
and/or distribution whatsoever of Company’s Confidential Information, either
directly or indirectly, either on his or her own account or for any other
person, firm, association or corporation, except as may be required to carry out
his or her duties herein.  Contractor covenants and agrees that if any such
Confidential Information is disclosed to anyone despite Contractor’s diligent
efforts to prevent such disclosure, Contractor shall promptly notify Company of
any such disclosure and the person or persons to whom such disclosure has been
made.

 

9.                                      Injunctive Relief.  In the event
Contractor breaches any of the provisions, covenants or promises set forth in
Paragraph 8, in addition to other relief to which Company may be entitled under
Paragraph 8 of this Agreement, or other provisions of this Agreement, Company
shall also be entitled to injunctive relief from a court of competent
jurisdiction, enjoining the Contractor, his or her agents, attorneys, and all
others acting on his behalf from any further actions in breach of this
Agreement.

 

10.                               Indemnification of Company.  Contractor shall
defend and indemnify Company against any and all liability or loss against all
claims or actions based upon or arising out of injury to, or death of persons,
or damage to or loss of property, caused by acts or neglect of Contractor in
connection with the performance of services under this Agreement.

 

11.                               Prior Agreements Between Company and
Contractor.  This Agreement represents the entire agreement between Company and
Contractor.  It is the intention of the parties that this

 

2

--------------------------------------------------------------------------------


 

Agreement supersedes any and all prior verbal or written agreements or
understandings between them regarding contracting or consulting services.

 

12.                               Governing Law.  This Agreement shall be
governed by the laws of the State of California.

 

 

 

/s/ John Moynahan

 

John Moynahan

 

 

 

 

 

RestorGenex Corporation

 

 

 

 

 

By:

/s/ Tim Boris

 

 

Tim Boris

 

3

--------------------------------------------------------------------------------